Citation Nr: 0610058	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  04-07 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Medical 
Center in
Bay Pines, Florida


THE ISSUE

Entitlement to payment of unauthorized medical expenses 
incurred in conjunction with treatment at a private hospital 
from July 15, 2002, to July 19, 2002.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel







INTRODUCTION

The veteran had active duty from October 1968 to August 1972.  
The appellant is one of the veteran's healthcare providers 
during his period of terminal treatment.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 2003 determination by the 
Department of Veterans Affairs (VA) Medical Center in Bay 
Pines, Florida.



FINDINGS OF FACT

1.  The veteran was hospitalized at the Cape Coral Hospital 
in Cape Coral, Florida, from July 8, 2002, to July 19, 2002; 
there was no authorization or pre-approval of VA payment for 
such hospitalization.

2.  VA authorized payment for emergency treatment at Cape 
Coral Hospital from July 8, 2002, to July 14, 2002, when the 
veteran's condition stabilized and he could have been safely 
transferred to a VA medical facility.

3.  The treatment at Cape Coral Hospital from July 15, 2002, 
to July 19, 2002, was not for a continued medical emergency 
of such a nature that the veteran could not have been safely 
transferred to a VA or other Federal facility; as of July 15, 
2002, he was sufficiently stable for transfer to a VA 
facility. 






CONCLUSION OF LAW

The criteria for payment of unauthorized medical expenses 
arising from care provided from July 15, 2002, to July 19, 
2002, have not been met.  38 U.S.C.A. §§ 1725, 5107 (West 
2002); 38 C.F.R. §§ 17.120, 17.121, 17.1000-17.1004 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. 
§§ 17.1000-1008 (2005).  Section 1725 was enacted as part of 
the Veterans Millennium Health Care and Benefits Act, Public 
Law 106-177.  The provisions of the Act became effective as 
of May 29, 2000.  The Veterans Claims Assistance Act of 2000 
(VCAA) is not applicable to this case. 

To be eligible for reimbursement under this authority the 
veteran has to satisfy all of the following conditions:

(a)  The emergency services were provided in a 
hospital emergency department or a similar facility 
held out as providing emergency care to the public.

(b)  The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition 
of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking 
immediate medical attention would have been 
hazardous to life or health (this standard would be 
met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient 
severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of 
health and medicine could reasonably expect the 
absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, 
or serious dysfunction of any bodily organ or 
part);

(c)  A VA or other Federal facility/provider was 
not feasibly available and an attempt to use them 
before hand would not have been considered 
reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence 
establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d)  The claim for payment or reimbursement for any 
medical care beyond the initial emergency 
evaluation and treatment is for a continued medical 
emergency of such a nature that the veteran could 
not have been safely transferred to a VA or other 
Federal facility.

(e)  At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing 
of such emergency treatment; 

(f)  The veteran is financially liable to the 
provider of emergency treatment for that treatment;

(g)  The veteran has no coverage under a health-
plan contract for payment or reimbursement, in 
whole or in part, for the emergency treatment (this 
condition cannot be met if the veteran has coverage 
under a health-plan contract but payment is barred 
because of a failure by the veteran or provider to 
comply with the provisions of that health-plan 
contract, e.g., failure to submit a bill or medical 
records within specified time limits, or failure to 
exhaust appeals of the denial of payment);

(h)  If the condition for which the emergency 
treatment was furnished was caused by an accident 
or work-related injury, the claimant has exhausted 
without success all claims and remedies reasonably 
available to the veteran or provider against a 
third party for payment of such treatment; and the 
veteran has no contractual or legal recourse 
against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the 
provider.

(i)  The veteran is not eligible for reimbursement 
under 38 U.S.C. § 1728 for the emergency treatment 
provided (38 U.S.C. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited 
group of veterans, primarily those who receive 
emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002 (2005).

An October 2003 medical opinion, based on a review of the 
veteran's treatment records as well as records of 
communications between the veteran's treatment providers and 
VA, finds that the veteran was very weak, poorly able to 
cough or handle secretions from time to time during the 
period from July 15 through July 19, and sustained a 
cardiopulmonary arrest on July 20th with further worsening of 
his condition.  Notwithstanding such findings, the physician 
concludes that the veteran did not require transfer to an 
intensive care unit (ICU) setting on July 15, 2002, and that 
ICU care was not necessary at that time.  Significantly, the 
physician further concludes that the veteran was capable of 
being transferred/stable for transfer to another facility, 
i.e. a VA facility, during the period from July 15, 2002, to 
July 19, 2002.  The examiner explained that the veteran was 
hemodynamically stable, ambulances are equipped with 
supplemental oxygen, and suctioning is well within the 
capabilities of paramedics/transport personnel.  

The Board finds that this medical opinion is entitled to 
great probative value, clearly based on a complete review of 
the medical evidence of record,

Based on a review of all penitent medical records, overall, 
the Board finds that no evidence in the record that the 
veteran's medical care from July, 15, 2002, to July 19, 2002, 
was for a continued medical emergency of such a nature that 
he could not have been safely discharged or transferred to a 
VA or other Federal facility that outweighs the medical 
opinion cited above.  Given the medical opinion that provides 
contrary and highly probative evidence that an emergent 
situation was no longer present, the criteria for 
reimbursement under 38 U.S.C.A. § 1725 and accompanying 
regulations are not met.

It is argued on behalf of the appellant that the veteran 
never stabilized enough to be transferred; however, as claims 
auditor for the appellant, the appellant's representative is 
a layperson, without the appropriate medical training and 
expertise, and is not qualified to offer an opinion as to the 
nature of the veteran's condition during his period of 
hospitalization from July 15, 2002, to July 19, 2002.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

It is further argued on behalf of the appellant that, 
inasmuch as authorization was granted from July 8, 2002, to 
July 14, 2002, and negotiations were still pending as to 
whether the veteran would or would not be admitted to a VA 
facility, authorization should have been granted until a 
final decision was rendered.  That a final decision had not 
been rendered at to the veteran's admission to a VA facility 
is not in dispute.  However, the governing statute and 
regulations (i.e. 38 U.S.C.A. § 1725 and 38 C.F.R. 
§§ 17.1000-1002) do not authorize the relief sought in such 
circumstances, but provide for reimbursement of non VA 
medical expenses only for continued emergent care.  The law 
is dispositive, and the claim must be denied. 


ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


